Sticker to Prospectus The Prospectus for ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) consists of (1) this sticker, (2) the Prospectus, dated May 5, 2010, and (3) this Supplement No. 1, dated May 14, 2010, which contains information related to the current status of the offering, provides information regarding certain transactions entered into by Fund Fourteen, updates certain information regarding funds sponsored by affiliates of Fund Fourteen’s General Partner, and updates certain financial information in the Prospectus. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-153849 ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. SUPPLEMENT NO. 1 DATED MAY 14, 2010 TO PROSPECTUS DATED MAY 5, Summary We are providing you with this Supplement No. 1, dated May 14, 2010, to update the Prospectus, dated May5,2010.The information in this Supplement No. 1 supplements, modifies and supersedes some of the information contained in the ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) Prospectus.This Supplement No. 1 forms a part of, and must be accompanied or preceded by, the Prospectus. The primary purposes of this Supplement No. 1 are to: · Describe the current status of the offering; · Provide information regarding certain transactions entered into by Fund Fourteen; · Update certain information regarding funds sponsored by affiliates of Fund Fourteen’s general partner, ICON GP 14, LLC (the “General Partner”); and · Update certain financial information of Fund Fourteen to March 31, 2010. Current Status of the Offering The initial closing date for Fund Fourteen was June 19, 2009, the date at which Fund Fourteen had raised $1,200,000 and reached the minimum offering amount.On August 27, 2009, Fund Fourteen achieved the $20,000,000 minimum offering for the Commonwealth of Pennsylvania and the State of
